PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


DANNY L. HUMMEL, JR.,                             )
                                                  )     CASE NO. 1:18CV2550
                Plaintiff,                        )
                                                  )
                v.                                )     JUDGE BENITA Y. PEARSON
                                                  )
ANDREW M. SAUL,1                                  )
COMMISSIONER OF                                   )
SOCIAL SECURITY                                   )
                                                  )     MEMORANDUM OF OPINION
                Defendant.                        )     AND ORDER



       An Administrative Law Judge (“ALJ”) denied Plaintiff Danny L. Hummel, Jr.’s

applications for disability insurance benefits (“DIB”) and supplemental security income (“SSI”)

after a hearing in the above-captioned case. That decision became the final determination of the

Commissioner of Social Security when the Appeals Council denied the request to review the

ALJ’s decision. The claimant sought judicial review of the Commissioner’s decision, and the

Court referred the case to Magistrate Judge James R. Knepp II for preparation of a report and

recommendation pursuant to 28 U.S.C. § 636 and Local Rule 72.2(b)(1). The magistrate judge

submitted a Report and Recommendation (ECF No. 18) recommending that the Court reverse the

Commissioner’s decision and remand the case pursuant to sentence four of 42 U.S.C.§ 405(g)2

       1
          Nancy A. Berryhill was the original Defendant. She was sued in an official
capacity as a public officer. On June 17, 2019, Andrew M. Saul became the
Commissioner of Social Security. Pursuant to Fed. R. Civ. P. 25(d), Saul’s name has
been automatically substituted as a party.
       2
           Sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g),
                                                                                      (continued...)
(1:18CV2550)

for further consideration of the opinion evidence and subjective symptom evidence of Plaintiff’s

manipulative limitations.

          Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

filed within 14 days after service. Objections to the magistrate judge’s Report were, therefore,

due on January 24, 2020. Neither party has filed objections, evidencing satisfaction with the

magistrate judge’s recommendations. Any further review by this Court would be a duplicative

and inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813 (6th Cir.

1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and Human Services, 932 F.2d

505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

          Accordingly, the report and recommendation of the magistrate judge is hereby adopted.

The Court will reverse the decision of the Commissioner of Social Security and remand this case

to the Commissioner for rehearing and a new decision.



          IT IS SO ORDERED.


  January 27, 2020                                     /s/ Benita Y. Pearson
Date                                                 Benita Y. Pearson
                                                     United States District Judge




          2
              (...continued)
states:
                               The court shall have power to enter, upon
                               the pleadings and transcript of the record, a
                               judgment affirming, modifying, or reversing
                               the decision of the Commissioner of Social
                               Security, with or without remanding the
                               cause for a rehearing.

                                                         2
